EXHIBIT 21.1 SUBSIDIARIES OF URS CORPORATION Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation 21st Century Rail Corporation Delaware, USA Advatech, LLC. Delaware, USA Air Force Contract Augmentation Program [AFCAP] JV USA Aman Environmental Construction, Inc. California, USA Badger Energy Inc. Delaware, USA Badger Middle East Inc Delaware, USA Banshee Construction Company, Inc. California, USA Clay Street Properties California, USA Cleveland Wrecking Company Delaware, USA D&M Consulting Engineers, Inc. Delaware, USA Dames & Moore Group (NY), Inc. New York, USA E.C. Driver & Associates, Inc. Florida, USA Ebasco International Corporation Delaware, USA EG&G Defense Materials, Inc. Utah, USA EG&G Technical Services, Inc. Delaware, USA Energy Overseas International Inc Delaware, USA Geotesting Services, Inc. California, USA Global Energy Services LLC Delaware, USA Harbert Yeargin Inc. Delaware, USA Knowlton English Flowers, Inc. Texas, USA Lear Siegler Logistics International, Inc. Delaware, USA Lear Siegler Services, Inc. Delaware, USA LopezGarcia Group, Inc. Texas, USA Mateo Consulting Engineers Texas, USA MK/HAS JV USA MKK Constructors JV Colorado, USA National Projects Inc Nevada, USA Parsons/Washington JV USA Platte River Constructors Ltd. Colorado, USA Radian Engineering, Inc. New York, USA Radian International LLC. Delaware, USA Raytheon-Ebasco Overseas Ltd Delaware, USA Rio Honda Program Management Team JV California, USA Riverside Freeway Constructors USA RM Garcia Associates, Inc. Texas, USA Rocky Mountain Remediation Services LLC JV Colorado, USA Rust Constructors Inc Delaware, USA Rust Constructors Puerto Rico Inc Nevada, USA Safe Sites of Colorado LLC JV Delaware, USA Savannah River Alliance LLC JV Delaware, USA Savannah River Remediation LLC Delaware, USA Signet Testing Laboratories, Inc. Delaware, USA SR Wrecking Inc. California, USA Targhee International LLC Nevada, USA The Leasing Corporation Nevada, USA Tierra Engineering Consultants, Inc. New Mexico, USA United Engineers Far East Ltd Delaware, USA United Engineers International Inc Pennsylvania, USA United Mid-East Inc. Delaware, USA i Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation URS Alaska LLC Alaska, USA URS Architects/Engineers, Inc. New Jersey, USA URS Architecture - Oregon, Inc. Oregon, USA URS Architecture & Engineering – New York, P.C. New York, USA URS Caribe – Virgin Islands US Virgin Islands URS Caribe, L.L.P Delaware/Puerto Rico URS Construction Services, Inc. Florida, USA URS Corporation Delaware, USA URS Corporation Nevada, USA URS Corporation – Maryland Maryland, USA URS Corporation – New York New York, USA URS Corporation – New York, Puerto Rican Branch Puerto Rico, USA URS Corporation – North Carolina North Carolina, USA URS Corporation – Ohio Ohio, USA URS Corporation – Ohio, Virgin Islands Branch US Virgin Islands URS Corporation AES Connecticut, USA URS Corporation Architecture, P.C. North Carolina, USA URS Corporation Design Ohio, USA URS Corporation Great Lakes Michigan, USA URS Corporation Services Pennsylvania, USA URS Corporation Southeast Georgia, USA URS Corporation Southern California, USA URS District Services, P.C. District of Columbia URS Greiner Woodward-Clyde Consultants, Inc. New York, USA URS Group, Inc. Delaware, USA URS Holdings, Inc. Delaware, USA URS International, Inc. Delaware, USA URS Nuclear LLC Delaware, USA URS Operating Services, Inc. Delaware, USA URS Resources, LLC Delaware, USA URS-Zachry METC JV Texas, USA URS/Berger JV Washington D.C., USA URS/JGM JV California, USA URS/PB JV Maryland, USA URS-IAP LLC Delaware, USA USA Repository Services LLC Delaware, USA Washington Architects LLC Delaware, USA Washington California, Inc. California, USA Washington Closure Company LLC Washington, USA Washington Construction Corporation Montana, USA Washington Demilitarization Company LLC Delaware, USA Washington Global Services Inc Nevada, USA Washington Government Environmental Services Company LLC Delaware, USA Washington Group Holdings Ltd Colorado, USA Washington Group International Inc Ohio, USA Washington Group Ireland Ltd Delaware, USA Washington Group Latin America Inc Delaware, USA Washington Group Transit Management Company Delaware, USA Washington Group-Alberici JV USA Washington Group-Haks JV USA ii Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation Washington Holdings, Inc. Delaware, USA Washington Infrastructure Corporation New York, USA Washington Infrastructure Services Inc Colorado, USA Washington Infrastructure – URS JV USA Washington International Inc Nevada, USA Washington International, LLC Delaware, USA Washington International/Black & Veatch JV USA Washington International/Black & Veatch Public Works JV USA Washington Kroechell Services JV USA Washington Midwest LLC Ohio, USA Washington Ohio Services LLC Nevada, USA Washington Quality Inspection Company Delaware, USA Washington River Protection Solutions LLC Delaware, USA Washington Safety Management Solutions LLC Delaware, USA Washington Savannah River Company LLC Delaware, USA Washington TRU Solutions LLC New Mexico, USA Washington-Catalytic Inc Delaware, USA Washington-Contrack Pacer Forge JV USA Washington/HNTB JV USA Washington-IDC JV USA West Valley Environmental Services LLC JV Delaware, USA West Valley Nuclear Services Company LLC Delaware, USA WGCI Inc Delaware, USA WGI Asia Inc Delaware, USA WGI Global Inc Nevada, USA WGI Global Opportunities LLC Delaware, USA WGI Industrial Services Ltd Ohio, USA WGI Middle East Inc Nevada, USA WGI Overseas Operations LLC Delaware, USA WGI-Alberici JV for Holcim USA WII-Contrack Pacer Forge JV USA Wisconsin Power Constructors LLC Wisconsin, USA WSMS Mid-America LLC Delaware, USA WSMS-MK LLC Tennessee, USA iii Name of Foreign Subsidiary Jurisdiction of Incorporation AACM INT’L Pty Ltd. Australia AGC Woodward-Clyde Pty. Ltd. Australia Broadway Insurance Company Ltd Bermuda Business Risk Strategies Pty. Ltd. Australia Cleveland Wrecking Canada Limited Canada Cosa-United, C.A. Venezuela Dames & Moore International SRL Venezuela Dames & Moore Ltd. United Kingdom Dames & Moore PTY. Ltd. Australia Energy Overseas International Inc-India (Jindal Project Office) India Fortech Finance PTY Ltd. Australia Greiner Woodward Clyde Dames & Moore (Malaysia) SDN. BHD. Malaysia Hoistings Systems PTY. Ltd. Australia Hollingsworth Dames & Moore PTY. Ltd. Australia MK Engineers and Contractors SA de CV Mexico Morrison Knudsen Engenharia SA Brazil Morrison Knudsen MISR LLC Egypt Morrison Knudsen Peru Services SA Peru Morrison Knudsen Peru SRL Peru Morrison Knudsen Umwelt GmbH Germany Morrison Knudsen Venezuela SA Venezuela Murray North International Ltd. New Zealand O'Brien Kreitzberg Asia Pacific, Ltd. Hong Kong O'Brien Kreitzberg & Associates Ltd. United Kingdom Professional Insurance Limited Bermuda PT Geobis Woodward-Clyde Indonesia Indonesia PT Morrison Knudsen Indonesia Indonesia PT URS Indonesia Indonesia Radian International LLC-Lebanese Branch Lebanon Radian International PTY, Ltd. Australia Radian International S.E.A. Limited Thailand Raytheon Engineers & Constructors Italy SRL Italy Raytheon-Ebasco Overseas Ltd-Philippines Branch Philippines Rust Constructors Puerto Rico Inc-Puerto Rican Branch Puerto Rico Saudi Arabian Dames & Moore Saudi Arabia SBG Rust Saudi Arabia Sellafield Limited United Kingdom TC Consultories Ltda Portugal Tecnologias y Servicios Ambientales Tesam S.A. Chile Thorburn Colquhoun Holdings Limited United Kingdom UK Nuclear Waste Management Limited United Kingdom United Mid East Saudi Arabia Saudi Arabia United Research Services Espana, S.L. Spain URS (PNG) Limited Papua New Guinea URS (Thailand) Limited Thailand URS Architects & Engineers Canada, Inc. Canada URS Asia Pacific PTY. Ltd. Australia URS Australia PTY. Ltd. Australia URS Australia PTY. Ltd. – Indonesian Branch Indonesia URS Australia PTY. Ltd. – Vietnamese Branch Vietnam iv Name of Foreign Subsidiary Jurisdiction of Incorporation URS Belgium BVBA Belgium URS Canada, Inc. Ontario URS Chile S.A. Chile URS Consulting (India) PVT. Ltd. India URS Consulting (Shanghai) Ltd. China URS Consulting (Shanghai) Ltd. – China – Suzhou Branch China URS Consulting (Singapore) PTE. Ltd. Singapore URS Consulting Malaysia SDN. BHD Malaysia URS Corporation (Nevada) – Azerbaijani Branch (Registered as Dames & Moore, Inc. – Azerbaijani Branch aka Baku Branch) Ajerbaijan URS Corporation (Nevada) – Chinese Branch (Registered as URS Holdings, Inc. – China Branch) China URS Corporation (Nevada) – Indonesian Branch (Registered as Dames & Moore, Inc. – Indonesian Branch) Indonesia URS Corporation (Nevada) – Philippine Branch (Registered as Dames & Moore, Inc. – Philippine Branch) Philippines URS Corporation (Nevada) – UAE – Abu Dhabi Branch UAE URS Corporation Bolivia SA Bolivia URS Corporation de Mexico S de R L de C V Mexico URS Corporation Ltd. United Kingdom URS Corporation Ltd. – Azerbaijani Branch (aka Baku Branch) Azerbaijan URS Corporation Ltd. – Qatari Branch Qatar URS Corporation S.A. Argentina URS Corporation Servicios S de RL de CV Mexico URS Deutschland GMBH Germany URS Deutschland GmbH – Danish Tax Registration Denmark URS EG&G Defense Services (UEDS) PTY Ltd. Australia URS Europe Limited United Kingdom URS Flight Training Services Ltd. United Kingdom URS Forestry PTY. Ltd. Australia URS France SAS France URS Greiner (Malaysia) Sdn Dhd Malaysia URS Greiner Woodward-Clyde (Malaysia) Sdn Bhd Malaysia URS Holdings, Inc. – Panamanian Branch Panama URS Hong Kong Ltd. Hong Kong URS International, Inc. – German Branch Germany URS Ireland Ltd. Ireland URS Italia SpA Italy URS Netherlands BV Netherlands URS New Zealand Ltd. New Zealand URS Nordic AB Sweden URS Nordic AB – Norway Registered Branch Norway URS Philippines, Inc. Philippines URS Qatar LLC. Qatar URS Strategic Issues Management PTY. Ltd. Australia URS Verification Ltd. United Kingdom Washington ACE LLP United Kingdom Washington E & C Limited United Kingdom Washington E & C Limited-Irish Branch Ireland Washington E & C Romania SRL Romania Washington Engineers LLP Puerto Rico Washington Engineers PSC Puerto Rico v Name of Foreign Subsidiary Jurisdiction of Incorporation Washington Enterprises Emirates LLC United Arab Emirates Washington Facility Management Ltd. United Kingdom Washington Group (Malaysia) Sdn Bhd Malaysia Washington Group (St Lucia) Holding Limited St Lucia Washington Group (Trinidad & Tobago) Limited Trinidad & Tobago Washington Group Bolivia SRL Bolivia Washington Group Deutschland GmbH Germany Washington Group Engineering Consulting (Shanghai) Company Ltd China Washington Group Industrial GmbH Germany Washington Group International do Brasil Ltda Brazil Washington Group International Hungary Kft Hungary Washington Group International Inc – Canadian Qualification (Alberta) Canada Washington Group International Inc (Ohio)-Egyptian Branch Egypt Washington Group International Inc (Ohio)-Moscow Representative Office Russian Federation (Moscow) Washington Group International Inc (Ohio)-Ukrainian Representative Office Ukraine Washington Group International Inc (Ohio)-Virgin Islands Qualification Virgin Islands Washington Group International Trading (Shanghai) Co Ltd China Washington Group Jamaica Limited Jamaica Washington Group Latin America Inc-Mexican Branch Mexico Washington Group Northern Ltd Canada Washington Group Polska Sp z o o Poland Washington International BV Netherlands Washington International Holding Limited United Kingdom Washington International Inc-Australia Branch Australia Washington International Inc-Azerbaijanian Branch Azerbaijan Washington International Inc-Egyptian Branch Egypt Washington International Inc-Iraqi Branch Iraq Washington International Inc-Jamaican Branch Jamaica Washington International Inc-Jordanian Branch Jordan Washington International Inc-Jordanian Regional Office Jordan Washington International Inc-Kazakhstan Branch Kazakhstan Washington International Inc-Russia-Moscow Representative Office Russian Federation (Moscow) Washington International Inc-Russia-Registered Sakhalin Branch Russian Federation (Sakhalin) Washington International Inc-Taiwanese Branch Taiwan Washington International Inc-Ukrainian Representative Office Ukraine Washington International Inc-Uzbekistani Representative Office Uzbekistan Washington International LLC-UK Branch United Kingdom Washington International Saudi Arabia Saudi Arabia Washington Senggara Sdn. Bhd. Malaysia Washington Zander Global Services GmbH Germany Washington-Catalytic Inc-Puerto Rican Branch Puerto Rico Washington-Catalytic Inc-US Virgin Islands Branch Virgin Islands WGI Asia Inc-Republic of Korea Branch Republic of Korea WGI Asia Inc-Singaporean Branch Singapore WGI Asia Inc-Thai Branch Thailand WGI Global Inc-Estonia Branch Estonia WGI Global Inc-Mongolia Representative Office Mongolia WGI Global Opportunities United Kingdom WGI Middle East (UK) Ltd United Kingdom vi Name of Foreign Subsidiary Jurisdiction of Incorporation WGI Middle East Inc-Bahrainian Regional Office Bahrain WGI Middle East Inc-Qatari Project Office Qatar WGI Middle East Inc-Saudia Arabian Branch Saudi Arabia WGI Middle East Inc-UAE-Abu Dhabi Branch UAE (Abu Dhabi) WGI Netherlands BV Netherlands Woodward-Clyde Geo-Consulting Sdn Bhd Malaysia Woodward-Clyde Ltd. United Kingdom vii
